                 Case 18-12491-CSS   Doc 8-2   Filed 11/05/18   Page 1 of 5




                                       Exhibit B

                                 (Proposed Final Order)




4826-3382-4870
EAST\162240416.1
                   Case 18-12491-CSS              Doc 8-2      Filed 11/05/18        Page 2 of 5



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 11
                                                               :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :                          Case No. 18-12491 (_____)
                                                               :
                  Debtors.                                     :   (Joint Administration Requested)
                                                               :
---------------------------------------------------------------x   Related D.I.: __ & __

                         FINAL ORDER (I) AUTHORIZING THE
                 PAYMENT OF CERTAIN PREPETITION AND POSTPETITION
                  TAXES AND FEES AND (II) GRANTING RELATED RELIEF

           Upon consideration of the motion (the “Motion”)2 for entry of a final order (this “Order”)

authorizing the payment of certain prepetition and postpetition taxes and fees, all as more fully

set forth in the Motion; and the Court having found that it has jurisdiction to consider the Motion

and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,


1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.
2
    Capitalized terms not otherwise defined herein shall have the meanings given to them in the Motion.

4826-3382-4870
EAST\162240416.1
                 Case 18-12491-CSS        Doc 8-2     Filed 11/05/18     Page 3 of 5



dated February 29, 2012; and upon consideration of the First Day Declaration in support thereof;

and the Court having found that consideration of the Motion and the relief requested therein is a

core proceeding pursuant to 28 U.S.C. § 157(b); and the Court having found that venue of this

proceeding in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing

that notice of the Motion as set forth therein is sufficient under the circumstances; and the Court

having reviewed the Motion and having considered statements by counsel and evidence adduced

in support of the Motion at the hearing held before this Court, if any (the “Hearing”); and the

Court having determined that the legal and factual bases set forth in the Motion and at the

Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

before the Court; and after due deliberation and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED THAT:

         1.      The Motion is GRANTED on final basis, as set forth herein.

         2.      Without further order from this Court, the Debtors are authorized, but not directed

to, remit and pay (or use tax credits to offset) the Taxes and Fees that (a) accrued prior to the

Petition Date and that were not paid in full prepetition or will become payable during the

pendency of these chapter 11 cases and (b) remit and pay Taxes and Fees that arise or accrue in

the ordinary course of business on a postpetition basis, in each case, solely to the extent that such

Taxes and Fees become payable in accordance with applicable law, subject to an aggregate

maximum of $5.7 million.

         3.      The requested relief will be without prejudice to the Debtors’ rights to contest the

amount of any, Taxes and Fees on any grounds in the Debtors’ sole discretion. Nothing in the

Motion or Order shall be considered an admission by the Debtors with respect to: (i) the Debtors’

liability to any Authority; (ii) whether any particular obligation constitutes a Tax or Fee, or


4826-3382-4870
                                                  2
EAST\162240416.1
                 Case 18-12491-CSS         Doc 8-2    Filed 11/05/18     Page 4 of 5



(iii) whether any liability for Taxes and Fees constitutes a prepetition or postpetition obligation

of the Debtors.

         4.       Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

prepetition claim against a Debtor entity; (b) a waiver of the Debtors’ right to dispute any

prepetition claim on any grounds; (c) a promise or requirement to pay any prepetition claim; (d)

an implication or admission that any particular claim is of a type specified or defined in this

Order or the Motion; (e) a request or authorization to assume any prepetition agreement,

contract, or lease pursuant to section 365 of the Bankruptcy Code; or (f) a waiver of the Debtors’

rights under the Bankruptcy Code or any other applicable law.

         5.       The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the prepetition obligations approved herein are authorized

and directed to receive, process, honor, and pay all such checks and electronic payment requests

when presented for payment, and all such banks and financial institutions are authorized to rely

on the Debtors’ designation of any particular check or electronic payment request as approved by

this Order.

         6.       The Debtors are authorized to issue postpetition checks, or to effect postpetition

fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

as a consequence of these chapter 11 cases with respect to prepetition amounts owed in

connection with any Taxes and Fees.

         7.       The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).




4826-3382-4870
                                                  3
EAST\162240416.1
                 Case 18-12491-CSS         Doc 8-2     Filed 11/05/18     Page 5 of 5



         8.      Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy

Local Rules are satisfied by such notice.

         9.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

         10.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

         11.     This Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, and enforcement of this Order.


Dated:__________________, 2018
       Wilmington, Delaware                            ____________________________________
                                                       UNITED STATES BANKRUPTCY JUDGE




4826-3382-4870
                                                   4
EAST\162240416.1
